FILED
                             NOT FOR PUBLICATION                            MAR 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RICHARD BLAISDELL,                               No. 10-16606

               Plaintiff - Appellant,            D.C. No. 2:08-cv-00779-JAT

  v.
                                                 MEMORANDUM *
BENJAMIN GRIEGO, A/W; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                              Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Richard Blaisdell, a Hawaii state prisoner housed in Arizona, appeals pro se

from the district court’s judgment following a jury verdict in his 42 U.S.C. § 1983

action alleging various constitutional violations. We have jurisdiction under 28




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review for an abuse of discretion the district court’s

evidentiary rulings. Harper v. City of Los Angeles, 533 F.3d 1010, 1030 (9th Cir.

2008). We affirm.

      The district court did not abuse its discretion by excluding trial evidence

concerning Blaisdell’s other lawsuits and claims against the prison because it

limited the scope of the exclusion in the manner recommended by Blaisdell. See

Fed. R. Evid. 103(a) (when the court excludes evidence, a party must inform the

court of its substance by an offer of proof in order to claim error); Price v. Kramer,

200 F.3d 1237, 1252 (9th Cir. 2000) (failure to object to evidence at trial on the

specific basis raised on appeal results in waiver).

      The district court did not abuse its discretion by permitting Blaisdell’s

treating physician to testify at trial because the testimony that Blaisdell objected to

either was relevant to Blaisdell’s claim or did not “‘substantially prejudice[]’” him.

Id. (citation omitted) (affording broad discretion to a district court’s evidentiary

rulings).

      The district court did not abuse its discretion by awarding costs to

defendants because defendants were the prevailing party, see Dawson v. City of

Seattle, 435 F.3d 1054, 1070 (9th Cir. 2006) (stating standard of review and that

“there is a presumption that the prevailing party will be awarded its taxable costs”),


                                           2                                      10-16606
and the amount of costs awarded was a “relatively small sum[.]” Save Our Valley

v. Sound Transit, 335 F.3d 932, 946 (9th Cir. 2003).

      Blaisdell’s remaining contentions, including those concerning the “Luna”

complaint and his attempts to obtain or listen to his audio cassette tapes, are

unpersuasive.

      To the extent that Blaisdell seeks injunctive relief from this court, his request

is denied.

      AFFIRMED.




                                           3                                      10-16606